UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22704 CAMBRIA ETF TRUST (Exact name of registrant as specified in charter) 2321 Rosecrans Avenue Suite 3225 El Segundo, CA 90245 (Address of principal executive offices) (Zip code) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, DE 19808 (Name and address of agent for service) With a Copy to: Stacy L. Fuller K&L Gates LLP 1treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-310-683-5500 Date of fiscal year end: April 30 Date of reporting period: April 30, 2014 Item 1.Reports to Stockholders. Cambria Shareholder Yield ETF (SYLD) Cambria Foreign Shareholder Yield ETF (FYLD) Cambria Global Value ETF (GVAL) Annual Report April 30, 2014 Cambria Investment Management Table of Contents Manager’s Discussion and Analysis of Fund Performance 2 Schedules of Investments 7 Statements of Assets and Liabilities 14 Statements of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 18 Report of Independent Registered Public Accountants 26 Disclosure of Fund Expenses 27 Trustees and Officers of the Cambria ETF Trust 28 Board Consideration of the Investment Advisory Agreement 30 Notice to Shareholders 32 Supplemental Information 33 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q are available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the trading sub-adviser, Cambria Investment Management L.P., the Funds’ investment advisor, uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Funds voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling (855)-383-4636; and (ii) on the Commission’s website at www.sec.gov. Cambria Investment Management Manager’s Discussion and Analysis of Fund Performance Dear Shareholder: We are pleased to present the first annual report for the Cambria ETF Trust. The Trust launched its first series, the Cambria Shareholder Yield ETF (“SYLD”) on May 13, 2013. SYLD seeks income and capital appreciation with an emphasis on income from investments in the U.S. equity market. The Trust’s next two series, the Cambria Foreign Shareholder Yield ETF (“FYLD”) and Cambria Global Value ETF (“GVAL,” and together with SYLD and FYLD, the “Funds”) launched on December 2, 2013 and March 11, 2014, respectively. FYLD seeks investment results that correspond (before fees and expenses) generally to the price and yield performance of its underlying index, the Cambria Foreign Shareholder Yield Index (the ‘‘FYLD Index’’). GVAL seeks investment results that correspond (before fees and expenses) generally to the price and yield performance of its underlying index, the Cambria Global Value Index (the “GVAL Index”). Since inception through April 30, 2014, the Funds posted returns as follows: SYLD 21.8% FYLD 7.0% GVAL 2.9% Performance of Funds vs. Benchmark Indexes We have been pleased with each Fund’s performance since its inception as the Funds have outperformed their benchmarks, in some cases by a significant margin. Since inception, as reported above, SYLD returned 21.8% whereas its benchmark index, the S&P 500 returned 17.6% over the same time period. In addition, in calendar year 2014 (through April 30, 2014), SYLD returned 2.6% and the S&P 500 returned 2.6%. We believe that the S&P 500 serves as a suitable benchmark for SYLD, and the table and line graph below show the performance of the Fund vs. the S&P 500 since inception through April 30, 2014. Since inception, FYLD returned 7.0% whereas its benchmark index, the MSCI EAFE Index, returned 4.6% over the same period. Further, from January 1 through April 30, 2014, FYLD returned 4.0% and its benchmark index returned 2.3%. We believe that the MSCI EAFE Index serves as a suitable benchmark for FYLD. The table and line graph below show the performance of FYLD vs. the MSCI EAFE Index since inception of FYLD through April 30, 2014. GVAL — which was only recently launched — has returned 2.9% since its inception, and its benchmark index, the MSCI ACWI, has returned 1.7% over the same period. We believe that the MSCI ACWI Index serves as a suitable benchmark for GVAL and, the table and line graph below show the performance of GVAL vs. the MSCI ACWI Index for the period of launch through April 30, 2014. The returns of the Funds since inception have been aided by both the broad market increasing in value and by the Funds successfully executing their strategies. The overall upward movement of the broad marked is evidenced by the S&P 500 moving up 20.44% and the MSCI EAFE Index moving up over 13.88% over the 12-month period ended April 30, 2014. 2 Cambria Investment Management Manager’s Discussion and Analysis of Fund Performance (Continued) Performance of Funds vs. Competitor Universe We are very excited about the shareholder yield strategy fueling the performance of SYLD and FYLD. Each of these two Funds targets investments in issuers that are providing significant “shareholder yield,” by paying dividends to shareholders, engaging in share buybacks and/or paying down debt. While other funds, including other ETFs, in the market target one or more of these shareholder yield characteristics, we continue to believe that the mix of characteristics targeted by the SYLD active strategy and the FYLD index strategy optimize returns for investors, and in this regard we have been heartened by the performance of the Funds overall. In SYLD, we have seen the Fund’s positions in AerCap Holdings NV and Endo International Plc (up 152% and 80%, respectively) in particular contribute to the Fund’s positive performance, while the Fund’s holdings in Abercrombie & Fitch Co. Class A and h.h.gregg, Inc. (down 30% and 41%, respectively) have been somewhat of a drag on performance. In FYLD, the Fund’s holdings in Centerra Gold Inc. and AstraZeneca PLC (advancing 68% and 41%, respectively) have been notable contributors to the Fund’s positive performance, while its positions in ENCE Energia Celulosa SA (down 27%) and Adastria Holdings Co., Ltd. (down 46%) have detracted from performance. We are also optimistic about the strategy of GVAL, which targets investments in issuers in countries that are undervalued based on various valuation metrics. These metrics currently identify as components of GVAL’s target index, and therefore as holdings in GVAL’s portfolio, issuers in countries such as Russia, Greece, Portugal and Spain. Since the Fund’s inception, investments in Spain and Brazil have been particularly profitable for the Fund, while investments in Greece and Ireland have detracted somewhat from the Fund’s overall performance. At the period ended April 30, 2014, SYLD had grown to approximately $205 million in assets under management (“AUM”). FYLD had grown to approximately $67 million in AUM. And, GVAL had grown to approximately $23 million in AUM. In general, we believe market conditions have been favorable for US and foreign equities. We further believe that US equities may currently be trading at prices that above their fair valuation — although not in “bubble” territory. Nevertheless, we expect valuations to be a headwind in the years ahead and we appreciate your continuing confidence in us as asset managers. Sincerely, Mebane Faber Eric Richardson The MSCI EAFE Index is a free float-adjusted market capitalization weighted index, designed to measure developed market equity performance excluding the U.S. and Canada, consisting of 21 stock markets in Europe, Australasia, and the Far East. The MSCI ACWI Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The MSCI ACWI consists of 46 country indexes comprising 23 developed and 23 emerging market country indexes. The S&P 500 Index is a diverse index that includes 500 American companies that represent over 70% of the total market capitalization of the U.S. stock market. 3 Cambria Investment Management Comparison of Change in the Value of a $10,000 Investment in the Cambria Shareholder Yield ETF versus the S&P 500 Index AVERAGE ANNUAL TOTAL RETURN FOR THE PERIOD ENDED APRIL 30, 2014 Cumulative Inception to Date* Cambria Shareholder Yield ETF 21.81% S&P 500 Index 17.62% * The Fund commenced operations on May 13, 2013. The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that, when redeemed, may be worth less than its original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. Current performance may be lower or higher than the performance quoted. For the most recent month-end performance information please call 855-ETF-INFO (383-4636). As stated in the Fund’s prospectus, the annual fund operating expenses are estimated to be 0.59%. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. The indexes are unmanaged and are not available for investment. There are no assurances that the Fund will meet its stated objectives. S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation, with each stock’s weight in the Index proportionate to its market value. 4 Cambria Investment Management Comparison of Change in the Value of a $10,000 Investment in the Cambria Foreign Shareholder Yield ETF versus the Cambria Foreign Shareholder Yield Index and the MSCI EAFE Index AVERAGE ANNUAL TOTAL RETURN FOR THE PERIOD ENDED APRIL 30, 2014 Cumulative Inception to Date* Cambria Foreign Shareholder Yield ETF 6.96% Cambria Foreign Shareholder Yield Index 7.05% MSCI EAFE Index 4.59% * The Fund commenced operations on December 2, 2013. The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that, when redeemed, may be worth less than its original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. Current performance may be lower or higher than the performance quoted. For the most recent month-end performance information please call 855-ETF-INFO (383-4636). As stated in the Fund’s prospectus, the annual fund operating expenses are estimated to be 0.59%. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. The indexes are unmanaged and are not available for investment. There are no assurances that the Fund will meet its stated objectives. Cambria Foreign Shareholder Yield Index represents issuers with strong cash flows, highest dividends paid to shareholders, net stock buybacks and net debt paydowns. The initial screening universe for this Index includes issuers in foreign developed countries with marketing capitalizations of at least $200 million. The Index is comprised of the 100 issuers with high rankings across a composite of the aforementioned factors. MSCI EAFE Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the US & Canada. The MSCI EAFE Index consists of the following 21 developed market country indexes: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, and the United Kingdom. 5 Cambria Investment Management Comparison of Change in the Value of a $10,000 Investment in the Cambria Global Value ETF versus the Cambria Global Value Index and the MSCI ACWI Index AVERAGE ANNUAL TOTAL RETURN FOR THE PERIOD ENDED APRIL 30, 2014 Cumulative Inception to Date* Cambria Global Value ETF 2.92% Cambria Global Value Index 2.64% MSCI ACWI Index 1.72% * The Fund commenced operations on March 11, 2014. The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that, when redeemed, may be worth less than its original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. Current performance may be lower or higher than the performance quoted. For the most recent month-end performance information please call 855-ETF-INFO (383-4636). As stated in the Fund’s prospectus, the annual fund operating expenses are estimated to be 0.69%. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. The indexes are unmanaged and are not available for investment. There are no assurances that the Fund will meet its stated objectives. Cambria Global Value Index consists of equity securities of issuers that are domiciled in, trade in, or have exposure to a market that is undervalued according to various valuation metrics. The initial screening universe for this Index includes issuers having a market capitalization of at least $200 million. MSCI ACWI (All Country World Index) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The MSCI ACWI consists of 45 country indices comprising 24 developed and 21 emerging market country indices. The developed market country indices included are: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom and the United States. The emerging market country indices included are: Brazil, Chile, China, Colombia, Czech Republic, Egypt, Hungary, India, Indonesia, Korea, Malaysia, Mexico, Morocco, Peru, Philippines, Poland, Russia, South Africa, Taiwan, Thailand, and Turkey. 6 Cambria Investment Management Schedule of Investments• Cambria Shareholder Yield ETF April 30, 2014 Description Shares Value COMMON STOCK — 98.1% Consumer Discretionary — 13.0% CBS, Cl B $ GameStop, Cl A Gannett Gap Harte-Hanks Home Depot Kohl's Lear Lowe's Macy's O'Reilly Automotive* Six Flags Entertainment Smith & Wesson Holding* Target Consumer Staples — 7.8% China Nepstar Chain Drugstore ADR Coca-Cola Enterprises CVS Caremark Dr Pepper Snapple Group JM Smucker Kimberly-Clark Medifast* Reynolds American Wal-Mart Stores Energy — 7.9% BP ADR Cameron International* Chesapeake Granite Wash Trust HollyFrontier LinnCo Marathon Petroleum Description Shares Value Western Refining $ Whiting USA Trust II Financials — 24.1% AllianceBernstein Holding (A) Allstate Ameriprise Financial Aspen Insurance Holdings Axis Capital Holdings Comerica Compass Diversified Holdings (A) Cullen Everest Re Group Fifth Third Bancorp Gladstone Capital Hanover Insurance Group Huntington Bancshares Legg Mason LPL Financial Holdings Montpelier Re Holdings PartnerRe Platinum Underwriters Holdings Primerica RenaissanceRe Holdings State Street Travelers Unum Group Xinyuan Real Estate ADR Health Care — 5.8% Chemed Eli Lilly HealthSouth Mylan* Omnicare Pfizer Industrials — 8.9% AECOM Technology* Babcock & Wilcox Flowserve L-3 Communications Holdings, Cl 3 Northrop Grumman Raytheon Southwest Airlines SPX Information Technology — 16.8% Apple CA Celestica* The accompanying notes are an integral part of the financial statements. 7 Cambria Investment Management Schedule of Investments• Cambria Shareholder Yield ETF April 30, 2014 (Concluded) Description Shares/Face Amount Value Computer Sciences $ Conversant* CoreLogic* Flextronics International* Lexmark International, Cl A Marvell Technology Group NVIDIA SanDisk Seagate Technology TE Connectivity Texas Instruments Western Digital Xerox Materials — 6.3% Calgon Carbon* Cytec Industries E.I. du Pont de Nemours PetroLogistics (A) PPG Industries Rockwood Holdings Telecommunication Services — 6.5% AT&T CenturyLink Frontier Communications Nippon Telegraph & Telephone ADR TELUS USA Mobility Utilities — 1.0% Ameren Total Common Stock (Cost $183,350,805) TIME DEPOSIT — 0.1% Brown Brothers Harriman, 0.030%, 05/01/2014 $ Total Time Deposit (Cost $283,218) Total Investments — 98.2% (Cost $183,634,023) $ Other Assets and Liabilities — 1.8% Net Assets — 100.0% $ Percentages based on Nets Assets. * Non-income producing security. (A) Security considered to be a Master Limited Partnership. At April 30, 2014, these securities amounted to $6,799,214 or 3.31% of net assets. ADR — American Depositary Receipt Cl — Class The following is a summary of the inputs used as of April 30, 2014 in valuing the Fund’s investments carried at value: Investments in Securities Level 1 Level 2 Level 3 Total Common Stock $ $
